Citation Nr: 0114100	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  97-30 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death as a result of tobacco use during service for 
the purpose of establishing eligibility for Dependency and 
Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to June 1945 
and from October 1945 to October 1947.  He died in July 1986, 
and the appellant is his surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision of the Muskogee, 
Oklahoma, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 1999, the Board issued a decision that denied 
entitlement to service connection for the cause of the 
veteran's death as a result of tobacco use during service for 
the purpose of establishing eligibility for DIC benefits.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
November 2000, the General Counsel for the Department of 
Veterans Affairs (General Counsel) and the veteran's 
representative filed a joint motion to vacate the Board's 
March 1999 decision and remand the matter for readjudication.  
The Court granted the motion that month and remanded the case 
to the Board.  


REMAND

The veteran died in July 1986.  The death certificate lists 
the cause of death as arteriosclerotic heart disease with 
other significant conditions contributing to death of 
diabetes mellitus and chronic obstructive lung disease.  The 
appellant essentially contends that the veteran's death was 
directly related to his cigarette smoking for over 40 years 
since becoming nicotine dependent while in service.  

Two separate service medical records reflect that the 
veteran's habits included tobacco use, with one reflecting 20 
cigarettes per day and the other reflecting one pack of 
cigarettes per day.  The veteran's service medical records do 
not reflect that he had any heart or lung disease.  

In a February 1983 letter, Dr. R.R., a private osteopath, 
noted the veteran had a 47-year history of smoking.  Such 
history predates the veteran's entry into active service.  In 
statements received in July 1999, two of the veteran's 
siblings reported the veteran might have experimented with 
smoking before joining the Army, but not to their knowledge.

In a September 1997 letter, Dr. R. R. stated the following:

[The veteran] was under our medical care 
for 9-10 years before his death in 1986.  
The patient started smoking up to 1-2 
packs of cigarettes a day while he was in 
the service at age 18 or 19 and died at 
age 64 from complications of 
arteriosclerotic heart disease as well as 
chronic obstructive pulmonary disease.  
The patient definitely had a nicotine 
addiction which contributed to his 
ultimate demise.

In a November 2000 statement, Dr. R.R. stated the veteran 
"started smoking while in the military and developed a life-
long history of nicotine addiction which contributed to his 
death" from atherosclerotic heart disease and chronic 
obstructive pulmonary disease.  However, the record does not 
contain a clinical opinion as to whether the veteran's 
nicotine addiction was incurred as a result of smoking in 
service, nor a clinical opinion reflecting consideration of 
the impact of the pre- and/or post-service use of tobacco.  
Moreover, the clinical basis for the diagnosis of nicotine 
dependence of the veteran has not been provided.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who treated the veteran for a pulmonary 
disability or heart disease at any time 
prior to his death.  After securing any 
necessary authorization, the RO should 
request a copy of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  If after making reasonable 
efforts, the RO is unable to obtain all 
of the relevant records so sought, the RO 
must provide the appellant with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  A copy of the notice must be 
associated with the claims file. 

2.  The RO should also request that the 
appellant provide a detailed statement 
describing the veteran's smoking history.  
The appellant specifically should 
indicate, to the best of her knowledge, 
when the veteran began smoking, the 
average number of packs of cigarettes he 
smoked per day, and when he quit smoking.  

3.  Following receipt of the above-
requested records, but in any event, the 
RO should arrange for appropriate VA 
specialist(s), if available, to review 
the veteran's claims file, to include Dr. 
R. R.'s February 1983, September 1997, 
and November 2000 letters.  The 
specialist(s) should be requested to 
provide an opinion, with complete 
rationale, as to the etiology of the 
veteran's chronic obstructive lung 
disease and arteriosclerotic heart 
disease, including whether it is at least 
as likely as not that either was due to 
tobacco use, and/or nicotine dependence 
incurred, in service.  The impact of the 
veteran's reported pre- and post-service 
tobacco use on any diagnosed nicotine 
dependence, and/or disability resulting 
from tobacco use, should be discussed.  
The claims folder and a separate copy of 
this remand should be made available to 
and reviewed by the examiner(s) prior to 
the examination(s).  

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the required clinical opinion(s) 
to ensure that each is responsive to, and 
in complete compliance with, the 
directives of this remand, and if not, 
the RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  

If any benefit sought remains denied, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the appellant is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the appellant until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




